DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reply to Amendments 
This action is in response to the reply and amendments filed 6 July 2022.  Claims 1, 3-10, 12-20 are pending.  Claims 1, 10, 15, and 18 have been amended.  Claims 2 and 11 have been canceled.
Applicants’ arguments (pgs. 8-14, Reply) relative to the rejection of claims 1, 3-10, 12-20 under 35 U.S.C. 101 (pgs. 2-5, Action) are not persuasive. The Examiner points out that, the additional limitation “wherein the action comprises at least one of an automatic engagement or disengagement of autonomous vehicle control, or an automatic re-routing of the vehicle” is an abstract idea, because of the construction of the recitation, “...  automatic engagement or disengagement of autonomous vehicle control, or an automatic re-routing of the vehicle” being in the alternative.  Because the limitation is written as an alternative, the examiner interprets this recitation, under the Broadest Reasonable Interpretation standard, as the action comprises ... an automatic re-routing the vehicle.   The action of routing the vehicle or re-routing a vehicle, whether automatic or otherwise, is a limitation that can be performed in the human mind, and therefore considered an abstract idea, not integrated into practical application or significantly more.  For example, a person can determine that, based on their own preferences for a route, that a vehicle should be rerouted and can mentally determine the new route.  Accordingly, the rejection of claims 1, 3-10, 12-20 under 35 U.S.C. 101 is maintained, as discussed below.
However, the Examiner notes that the aforementioned recitation would be considered to be integrated into practical application or significantly more, if the recitation were (a) “wherein the action comprises at least one of an automatic engagement or disengagement of autonomous vehicle control”, or (b) “wherein the action comprises at least one of an automatic engagement or disengagement of autonomous vehicle control, and an automatic re-routing of the vehicle.”  
Applicants’ amendments to claims 1, 10, and 18 added the limitations: (a) “wherein the action comprises at least one of an automatic engagement or disengagement of autonomous vehicle control, or an automatic re-routing of the vehicle”; and (b) “wherein the one or more predefined rules is based, at least in part, on a predetermined frequency of autonomous transitions along the route”.  The examiner agrees with applicants’ characterization (pgs. 15-17, Reply) that Shimotani along does not teach the newly amended limitations, though the claims did necessitate the consideration of new grounds of rejection.  Upon further consideration new grounds of rejection are made as follows.  Claims 1, 10 and 15 under 35 U.S.C. 103 in view of Shimotani and Wang.
Applicants’ amendments to claims 1, 10, and 18 also necessitated consideration of additional new grounds of rejection.  Upon further consideration the new grounds of rejection are: claims 3, 6, 7, 9 and 14 under 35 U.S.C. 103 in view of Shimotani, Wang, and Theis; claims 4, 8 and 13 under 35 U.S.C. 103 in view of Shimotani, Wang, and Galan-Oliveras; claims 5, 12, 16 and 17 under 35 U.S.C. 103 in view of Shimotani, Wang, and Kozak; and claims 18-20 under 35 U.S.C. 103 in view of Shimotani, Wang and Theis.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
Claims 1, 3-10, 12-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter. According to the guidelines, a claim is directed to non-statutory subject matter if:
•	STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
•	STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
o	STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
o	STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
o	STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claims 1, 10 and 18 are directed toward non-statutory subject matter as shown below.
STEP 1: Do claims 1, 10 and 18 fall within one of the statutory categories?  Yes, because claims 1, 10, and 18 are directed toward a system which falls within one of the statutory categories.
STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, claims 1, 10, and 18 are directed to an abstract idea.
With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
1.	Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
2.	Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
3.	Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
As per claims 1, 10 and 18, the apparatus is a mental process that can be performed in the mind and, therefore, an abstract idea.  In particular, claims 1, 10 and 18 recite the abstract ideas of 
 “determin[ing] one or more autonomous transition region parameters  … ” (claim 1),
“generat[ing] a rule defining one or more actions … “ (claim 18),
“determin[ing] whether an action is to be performed …. “ (claims 1, 10, and 18), 
“wherein the action comprises an automatic re-routing of the vehicle” (claims 1, 10 and 18).
These recitations merely consist of determining parameters associated with autonomous transition regions, determining whether to perform an action based upon the parameters, determining whether the action is performed, and routing.  This is equivalent to a person mentally evaluating the transition regions and determining one or more transition region parameters such as the level of autonomy of the vehicle associated with the regions, based on the level of autonomy and the mental preference, determine whether the level of autonomy should be changed, and routing the vehicle.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person can observe the transition regions, determine one or more transition region parameters, determine a rule defining actions, and determine whether an action is to be performed based on the rules and parameters.  The mere nominal recitations that the “apparatus” comprising the “processor” and memory storing “computer program code” cause the determining steps, does not take the limitation out of the mental process grouping. 
The Examiner points out that, the additional limitation “wherein the action comprises at least one of an automatic engagement or disengagement of autonomous vehicle control, or an automatic re-routing of the vehicle” is an abstract idea, because of the structure of the recitation, in particular “...  automatic engagement or disengagement of autonomous vehicle control, or an automatic re-routing of the vehicle.”  The examiner interprets this recitation, under the Broadest Reasonable Interpretation standard, as the action comprises ... an automatic re-routing the vehicle.  As such, automatically re-routing the vehicle is considered an abstract idea, not integrated into practical application or significantly more.
Examiner notes that the aforementioned recitation would be considered ntegrated into practical application or significantly more, if the recitation were (a) “wherein the action comprises at least one of an automatic engagement or disengagement of autonomous vehicle control”, or (b) “wherein the action comprises at least one of an automatic engagement or disengagement of autonomous vehicle control, and an automatic re-routing of the vehicle.”
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, the claims do not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
•	an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
•	an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
•	an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
•	an additional element effects a transformation or reduction of a particular article to a different state or thing; and
•	an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
•	an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
•	an additional element adds insignificant extra-solution activity to the judicial exception; and 
•	an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claims 1, 10 and 18 do not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into practical application.  Claim 10 further recites the additional elements of “receiv[ing] one or more route adjustment preferences … ,” and claim 18 further recites the additional elements “receiv[ing] user input from a user … ,” “caus[ing] presentation a notification … ,“ stor[ing] the rule … .”  These additional elements further limit the abstract idea without integrating the abstract idea into practical application or significantly more.  In particular, the “receiv[ing] one or more adjustment preferences … ,“ “receiv[ing] user input from a user … ,” “caus[ing] presentation … ,“ and “stor[ing] actual image data … “ steps are recited at a high level of generality (i.e., as a general means of gathering an preference and input data, displaying a notification, and storing a rule) and amount to mere data gathering, a form of insignificant extra-solution activity added to the judicial exception per MPEP 2106.05(g), because the steps characterize pre and post solution activity, such as an individual observing the route, mentally noting the options and formulating rules and preferences with regard to that route.  
Claims 1, 10 and 18 still further include the additional elements “apparatus”, “processor”, and “computer program code”.  These elements are not sufficient to amount to significantly more than the judicial exception because they fail to integrate the exception into practical application.  The mere inclusion of instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea is indicative that the judicial exception has not been integrated into a practical application.  In the instant case, the steps of determining, storing and receiving are accomplishes by the “apparatus”, comprising a “processor”, storing “computer program code” i.e. via computers.  Thus, it is clear that the abstract idea is merely implemented on a computer, which is indicative of the abstract idea having not been integrated in the practical application.  The “apparatus,” “processor,” and the “computer program code” merely describes how to generally “apply” the otherwise metal judgements in a generic or general purpose computing environment.  The apparatus, processor, and the computer program code are recited at a high level of generality and merely automate the determining, storing and receiving steps.
Claim 1 still further recites the additional element “caus[ing] the vehicle to perform the action.”  Claim 1 and this additional element are interpreted, under the broadest reasonable interpretation, as being directed to a vehicle in general.  As such, this element is not sufficient to amount to significantly more than the judicial exception because it fails to integrate the exception into practical application. The causing a vehicle to perform the action step is recited at a high level of generality (i.e. as a general action being taken based on the results of the determining steps) and amounts to mere post solution actions, which is a form of insignificant extra-solution activity. 
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, claims 1, 10 and 18 do not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
•	adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
•	simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Claims 1, 10 and 18 do not recite any specific limitations or combination of limitations that are well-understood, routine, conventional (WURC) activity in the field.  The steps of determining, displaying, storing and receiving data are fundamental, i.e. WURC, activities performed by computers, such as the apparatus comprising a processor, storing computer program code recited in claims 1, 10 and 18.  Further, applicant’s specification does not provide any indication that determining, displaying, storing and receiving of the apparatus are performed using anything other than a conventional computer.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). 
Thus, since claims 1, 10 and 18 are: (a) directed toward an abstract idea; (b) does not recite additional elements that integrate the judicial exception into practical application; and (c) does not recites additional elements that amount to significantly more than the judicial exception, it is clear that claims 1, 10 and 19 are directed to non-statutory subject matter.
Claim 3, recites the additional elements:
 wherein the user preference data comprises user task data associated with one or more tasks the user is to perform within the vehicle, and
wherein the determination of whether the action is to be performed is further based on at least one of the one or more tasks the user is performing within the vehicle during traversal of the route.
These additional elements fail to integrate the exception into a practical application, nor do they amount to significantly more than the judicial exception.
Claim 4, recites the additional elements:
wherein the user preference data further comprises historical route traversal data associated with the user, and 
wherein the determination of whether the action is to be performed is further based on a determination of whether the historical route traversal data comprises data indicative of the user having previously traversed at least a portion of the route.
These additional elements fail to integrate the exception into a practical application, nor do they amount to significantly more than the judicial exception 
Claim 5 and 12, recite the abstract idea:
in accordance with a determination that the vehicle is within a predefined distance of an autonomous transition region: cause presentation of a notification comprising information related to the autonomous transition region to the user.
This additional element fails to integrate the exception into a practical application, nor does it amount to significantly more than the judicial exception.  In particular, “cause presentation of a notification … “ adds insignificant extra solution activity to the judicial exception, per MPEP 2106.05(g), because it characterizes post-solution activity, such as an individual mentally recalling the information related to the autonomous transition region.
Claim 6, recites the additional element wherein the determination of whether the action is to be performed is further in accordance with additional user preference data associated with at least one additional user in an instance in which the user and the at least one additional user occupy the vehicle.
This additional element fails to integrate the exception into a practical application, nor does it amount to significantly more than the judicial exception.
Claim 7, recites the additional element: wherein in an instance in which more than one user occupies the vehicle, the user preference data associated with a priority user of the more than one user is utilized in accordance with the determination of whether the action is to be performed.
This additional element fails to integrate the exception into a practical application, nor does it amount to significantly more than the judicial exception.
Claim 8 and 13, recites the additional elements:
in response to the performance of the action or an inaction by the vehicle, cause presentation of a notification comprising information related to the action or the inaction; 
receive a user input comprising a future preference associated with the action or the inaction … 
These additional elements fail to integrate the exception into a practical application, nor do they amount to significantly more than the judicial exception.  In particular, “cause presentation of a notification … ,“ and “receive a user input … “ adds insignificant extra solution activity to the judicial exception, per MPEP 2106.05(g), because they characterizes pre and post-solution activity, such as an individual mentally recalling the information related to the autonomous transition region, and further recalling a future preference associated with the action or inaction.
Claims 8 and 13 further recite the abstract idea: update the user preference data to include data associated with the future preference.
This limitation represents a concept performed in the human mind
(including an observation, judgement and opinion) and therefore does not serve to integrate the judicial exception into a practical application, nor does it amount to significantly more than the judicial exception.
Claim 9 and 14, recite the additional elements:
receive perception data from one or more sensors, the perception data indicative of an emotional reaction of the user to the action or the inaction; and 
update the user preference data based at least on the perception data.
These additional elements fail to integrate the exception into a practical application, nor do they amount to significantly more than the judicial exception.  In particular, the elements, “receive perception data … ,“ and “update the user preference …. “ add insignificant extra solution activity to the judicial exception, per MPEP 2106.05(g), because they characterizes pre and post-solution activity, such as an individual observing and emotional reaction of the user, and further mentally updating a user preference associated with the observation.
Claim 15, recites the additional element wherein predetermined frequency of autonomous transitions along a route comprises a maximum frequency of autonomous transitions for the route.
This additional element fails to integrate the exception into a practical application, nor does it amount to significantly more than the judicial exception.
Claim 16, recites the additional element wherein the one or more route adjustment preferences comprises a minimum distance for autonomous transitions for the route.
This additional element fails to integrate the exception into a practical application, nor does it amount to significantly more than the judicial exception.
Claim 17, recites the additional element wherein the one or more route adjustment preferences comprises a minimum time for autonomous transitions for the route.
This additional element fails to integrate the exception into a practical application, nor does it amount to significantly more than the judicial exception.
Claim 19, recites the additional element  cause presentation of information associated with the rule, wherein the rule is stored in association with the user preference data in response to a user selection comprising a positive affirmation of the rule.
This additional element fails to integrate the exception into a practical application, nor does it amount to significantly more than the judicial exception.  In particular, “caus[ing] presentation of information … “ adds insignificant extra solution activity to the judicial exception, per MPEP 2106.05(g), because it characterizes pre solution activity, such as an individual recalling information associated with a rule.
Claim 20, recites the additional element wherein the one or more options are based at least on one or more autonomous transition region parameters of the one or more autonomous transition regions.
This additional element fails to integrate the exception into a practical application, nor does it amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2017/0227971 to Shimotani et al. (hereafter Shimotani) in view of U.S. Patent Publication Number 2019/0163176 to Wang et al. (hereafter Wang).
As per claim 1, Shimotani discloses [a]n apparatus (see at least Shimotani, see Figs. 17 and 18, showing Autonomous Travel Management System, 400) comprising at least one processor (see at least Shimotani, see Figs. 17 and 18, showing Information Processing Unit 42D) and at least one memory storing computer program code, (see at least Shimotani, see Figs. and 18, showing Information Storage Unit 44) the at least one memory and the computer program code configured to, with the processor, cause the apparatus to at least:
for a respective autonomous transition region of one or more autonomous transition regions along a route, determine one or more autonomous transition region parameters (see at least Shimotani, [0069] disclosing that the planned route specification unit 72 refers to and searches through the map for a route from a first spot to a second spot, and determines an obtained route as the planned travel route; [0107] disclosing that where the travel control management unit 76 acquires information about an obstruction situation, the travel control management unit 76 sets the control contents based not only on the white line clarity of the planned section, but also on the obstruction situation in the planned section. <planned sections are interpreted as "autonomous transition regions"; white line clarity and obstruction situation are interpreted as "autonomous transition region parameters" >);
for the respective autonomous transition region, and based at least on the one or more autonomous transition region parameters, determine whether an action is to be performed by a vehicle in accordance with user preference data associated with a user, the user preference data comprising one or more predefined rules for performing actions of a vehicle (see at least Shimotani, [0094] discloses user preferences by disclosing a user setting speed set by the user as the constant speed at the time of constant speed traveling control is given as Yset [km/h], and the stopping distance in the case of traveling at the user setting speed is given as Lstop; [0118] disclosing that The notification control unit 78 acquires a timing of change in the autonomy level from the travel control management unit 76, and causes the information output device 32 to output a level change notification, which is a notification that the autonomy level is to be changed; Fig. 8, S13 step of setting the control content for autonomous travel <interpreted to be "user preference data">; [0079]; and  [0082] discussing Fig. 8); and
in accordance with a determination that the action is to be performed by the vehicle, cause the vehicle to perform the action (see at least Shimotani, [0118] disclosing that notification control unit 78 outputs the level change notification at a timing before the timing of change in the autonomy level),
wherein the action comprises at least one of an automatic engagement or disengagement of autonomous vehicle control, or an automatic re-routing of the vehicle (see at least Shimotani, [0118]).  But Shimotani does not explicitly disclose the limitation:
wherein the one or more predefined rules is based, at least in part, on a predetermined frequency of autonomous transitions along the route.
However, Wang discloses this limitation (see at least Wang, Fig. 3A, showing step S120 of calculating frequencies of autonomous-to-manual-operation transitions of each group, Fig. 3C, showing step S120 of ranking groups by frequencies and severities of traffic; [0024] disclosing that the remote computer system can access geospatial locations of instances of transition from autonomous operation to local manual operation triggered by local operators occupying autonomous vehicles in a fleet of autonomous vehicles over time, and  aggregate instances of transition from autonomous operation to manual operation across this fleet of autonomous vehicles over time into a set of groups based on geospatial proximity of these transitions. For each group in this set of groups, the remote computer system can: calculate a frequency of autonomous-to-manual-operation along a particular road segment; [0025] also disclosing that the remote computer system can: access times of these instances of transition from autonomous operation to manual operation; and aggregate these autonomous-to-manual-operation transitions into groups further based on temporal proximity (e.g., occurring during the same day of the week and/or during similar times of day).  The remote computer can flag a road segment- containing geospatial locations of autonomous-to-manual-operation transitions in this group- if the frequency of transitions along this road segment within a time window represented in this group exceeds a threshold frequency in Block S120; and [0026] further disclosing that the remote computer system accesses both: geospatial locations of autonomous-to-manual-operation transitions triggered by local operators occupying autonomous vehicles in the fleet; and scene characteristics ... proximal autonomous vehicles during these autonomous-to-manual-operation transitions in Block S110.  The remote computer system then aggregates autonomous-to manual-
operation transitions into a set of groups based on both geospatial proximity and similarity of scene characteristics proximal autonomous vehicles during these transitions.  For each group in this set, the remote computer system can: flag a road segment-containing geospatial locations of autonomous-to-manual-operation transitions in this group if the frequency of transitions occurring along this road segment concurrently with a particular scene characteristic representative of this group exceeds a threshold frequency in Block S120).
Shimotani, and Wang are analogous art to claim 1 because they are in the same field of improving user experiences for autonomous driving where autonomous travel is controlled based on a plurality of autonomy levels.  Shimotani is directed to autonomous travel control of a vehicle, where the autonomous travel is controlled based on a plurality of autonomy levels (see Shimotani, [0012]).  Wang is directed to a method for transferring control of an autonomous vehicle to a remote operator in the field of autonomous vehicles (see at least Wang, [0002]).  
Therefore, it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus that determines autonomous transition region parameters for respective autonomous transition regions, determines whether to perform an action by a vehicle according to user preference data, and if the action is determined to be performed, cause to vehicle to perform the action if the action is determined to be appropriate in view of the preferences, as disclosed in Shimotani, to provide the benefit of having the one or more predefined rules is based, at least in part, on a predetermined frequency of autonomous transitions along the route, as disclosed in Wang.  Doing so would provide the benefit of maintaining a high operating efficiency of the autonomous vehicle (see at least Wang, [0002]).
As per claim 10, Shimotani discloses [a]n apparatus (see at least Shimotani, see Figs. 17 and 18, showing Autonomous Travel Management System, 400) comprising at least one processor (see at least Shimotani, see Figs. 17 and 18, showing Information Processing Unit 42D) and at least one memory storing computer program code (see at least Shimotani, see Figs. and 18, showing Information Storage Unit 44), the at least one memory and the computer program code configured to, with the processor, cause the apparatus to at least:
cause presentation of information related to a route, the information comprising one or more parameters associated with one or more autonomous transition regions along the route (see at least Shimotani, [0107] disclosing that In the case where the travel control management unit 76 acquires information about an obstruction situation, the travel control management unit 76 sets the control contents based not only on the white line clarity of the planned section, but also on the obstruction situation in the planned section. <planned sections are interpreted as "autonomous transition regions"; white line clarity and obstruction situation are interpreted as "autonomous transition region parameters" >; [0118] disclosing that  notification control unit 78 acquires a timing of change in the autonomy level from the travel control management unit 76, and causes the information output device 32 to output a level change notification, which is a notification that the autonomy level is to be changed. In the case where the level change notification includes a visual form such as a character or a figure, the notification control unit 78 causes the display of the information output device 32 to output the level change notification);
receive one or more route adjustment preferences (see at least Shimotani, [0094]  a user preferences by disclosing a user setting speed set by the user as the constant speed at the time of constant speed traveling control is given as Yset [km/h], and the stopping distance in the case of traveling at the user setting speed is given as Lstop); and 
based on the one or more route adjustment preferences, determine whether an action is to be performed for a respective autonomous transition region of the one or more autonomous transition regions, such that traversal of the one or more autonomous transition regions by a vehicle is capable of being performed in accordance with the determination (see at least Shimotani, [0118] disclosing that  notification control unit 78 outputs the level change notification at a timing before the timing of change in the autonomy level).
wherein the action comprises at least one of an automatic engagement or disengagement of autonomous vehicle control, or an automatic re-routing of the vehicle (see at least Shimotani, [0118]).  But Shimotani does not explicitly disclose the limitation:
wherein the one or more predefined rules is based, at least in part, on a predetermined frequency of autonomous transitions along the route.
However, Wang discloses this limitation (see at least Wang, Fig. 3A, showing step S120 of calculating frequencies of autonomous-to-manual-operation transitions of each group, Fig. 3C, showing step S120 of ranking groups by frequencies and severities of traffic; [0024] disclosing that the remote computer system can access geospatial locations of instances of transition from autonomous operation to local manual operation triggered by local operators occupying autonomous vehicles in a fleet of autonomous vehicles over time, and  aggregate instances of transition from autonomous operation to manual operation across this fleet of autonomous vehicles over time into a set of groups based on geospatial proximity of these transitions. For each group in this set of groups, the remote computer system can: calculate a frequency of autonomous-to-manual-operation along a particular road segment; [0025] also disclosing that the remote computer system can: access times of these instances of transition from autonomous operation to manual operation; and aggregate these autonomous-to-manual-operation transitions into groups further based on temporal proximity (e.g., occurring during the same day of the week and/or during similar times of day).  The remote computer can flag a road segment- containing geospatial locations of autonomous-to-manual-operation transitions in this group- if the frequency of transitions along this road segment within a time window represented in this group exceeds a threshold frequency in Block S120; and [0026] further disclosing that the remote computer system accesses both: geospatial locations of autonomous-to-manual-operation transitions triggered by local operators occupying autonomous vehicles in the fleet; and scene characteristics ... proximal autonomous vehicles during these autonomous-to-manual-operation transitions in Block S110.  The remote computer system then aggregates autonomous-to manual- operation transitions into a set of groups based on both geospatial proximity and similarity of scene characteristics proximal autonomous vehicles during these transitions.  For each group in this set, the remote computer system can: flag a road segment-containing geospatial locations of autonomous-to-manual-operation transitions in this group if the frequency of transitions occurring along this road segment concurrently with a particular scene characteristic representative of this group exceeds a threshold frequency in Block S120).
Shimotani, and Wang are analogous art to claim 10 because they are in the same field of improving user experiences for autonomous driving where autonomous travel is controlled based on a plurality of autonomy levels.  Shimotani is directed to autonomous travel control of a vehicle, where the autonomous travel is controlled based on a plurality of autonomy levels (see Shimotani, [0012]).  Wang is directed to a method for transferring control of an autonomous vehicle to a remote operator in the field of autonomous vehicles (see at least Wang, [0002]).  
Therefore, it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus that determines autonomous transition region parameters for respective autonomous transition regions, determines whether to perform an action by a vehicle according to user preference data, and if the action is determined to be performed, cause to vehicle to perform the action if the action is determined to be appropriate in view of the preferences, as disclosed in Shimotani, to provide the benefit of having the one or more predefined rules is based, at least in part, on a predetermined frequency of autonomous transitions along the route, as disclosed in Wang.  Doing so would provide the benefit of maintaining a high operating efficiency of the autonomous vehicle (see at least Wang, [0002]).
As per claim 15, the combination of Shimotani and Wang disclose all of the limitations of claim 10.  Wang further discloses the limitation:
wherein the predetermined frequency of autonomous transitions along a route comprises a maximum frequency of autonomous transitions for the route (see at least Wang, [0024] disclosing that for each group in this set of groups, the remote computer system can: calculate a frequency of autonomous-to-manual-operation transitions ... then flag this road segment if this frequency of transitions exceeds a threshold frequency (e.g., 30%) <interpreted as the maximum frequency of autonomous transitions> in Block S102; [0026] also disclosing that the remote computer system then aggregates autonomous-to manual-operation transitions into a set of groups based on both geospatial proximity and similarity of scene characteristics proximal autonomous vehicles during these transitions.  For each group in this set, the remote computer system can: flag a road segment-containing geospatial locations of autonomous-to-manual-operation transitions in this group if
the frequency of transitions occurring along this road segment concurrently with a particular scene characteristic representative of this group exceeds a threshold frequency in Block S120).
Claims 3, 6, 7, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shimotani and Wang as applied to claims 1 and 10 above, and further in view of U.S Patent Publication Number 2018/0335776 to Theis et al. (hereafter Theis).
As per claim 3, the combination of Shimotani and Wang discloses all of the limitations of claim 1, as discussed above.  Shimotani further discloses the user preference data (see at least Shimotani, [0069]; [0070]; and [0082]).  But, neither Shimotani nor Wang explicitly disclose the limitations:
comprises user task data associated with one or more tasks the user is to perform within the vehicle, and 
wherein the determination of whether the action is to be performed is further based on at least one of the one or more tasks the user is performing within the vehicle during traversal of the route.
However, Theis discloses the “user task data” limitation (see at least Theis, [0043] disclosing that the driving mode determination system 100 of FIG. 1 is configured to allow an occupant to adjust, with a high degree of customization and granularity, the driving parameters of AV 10 based on one or more predefined vehicle modes (e.g., sleep mode, eco-mode, luxury mode, high-performance mode, or the like)).  
Theis further discloses the “at least one or more tasks the user is performing” limitation (see at least Theis, [0046] disclosing autonomous vehicle 10 by default includes a set of vehicle modes, but also allows a user to create and customize, with a high degree of detail, new vehicle modes. For example, in one embodiment an autonomous vehicle 10 might offer the following modes: vehicle-determined mode (in which autonomous vehicle 10 determines the optimal vehicle mode under present conditions), sleep mode (in which one or more of the occupants are determined, via appropriate sensors, to be asleep or resting), custom mode (in which a user has defined a set of arbitrary vehicle parameters), eco-mode (in which the vehicle parameters are optimized for reduced energy usage), luxury mode (in which, for example, the vehicle parameters are optimized for a soft, quiet ride), and high-performance mode (in which vehicle parameters are optimized for “sporty” operation)).
Shimotani, Wang and Theis are analogous art to claim 3 because they are in the same field of improving user experiences for autonomous driving where autonomous travel is controlled based on a plurality of autonomy levels.  Shimotani is directed to autonomous travel control of a vehicle, where the autonomous travel is controlled based on a plurality of autonomy levels (see Shimotani, [0012]).  Wang is directed to a method for transferring control of an autonomous vehicle to a remote operator in the field of autonomous vehicles (see at least Wang, [0002]).  Theis is directed to systems and methods for controlling an autonomous vehicle by determining a driving mode which includes receiving occupant preference information, including a set of predetermine vehicle modes, and for each mode, a set of state criteria and a set of vehicle parameters (see Theis, [0001], [0003]).
Therefore, it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus that determines autonomous transition region parameters for respective autonomous transition regions, determines whether to perform an action by a vehicle according to user preference data, and if the action is determined to be performed, cause to vehicle to perform the action if the action is determined to be appropriate in view of the preferences, as disclosed in Shimotani and Wang, to provide the benefit of having user task data associated with one or more user tasks and determining whether the action is to be performed based on the one of the one or more user tasks performing within the vehicle during the route traversal, as disclosed in Theis.  Doing so would provide a wide range of driving modes under various circumstances according to the preference of the occupants (see at least Theis, [0003]).
As per claim 6, the combination of Shimotani and Wang discloses all of the limitations of claim 1, as discussed above.  But, neither Shimotani nor Wang explicitly disclose the limitation:
wherein the determination of whether the action is to be performed is further in accordance with additional user preference data associated with at least one additional user in an instance in which the user and the at least one additional user occupy the vehicle.
However, Theis discloses this limitation (see at least Theis, [0046] disclosing that includes a set of vehicle modes, but also allows a user to create and customize, with a high degree of detail, new vehicle modes. For example, in one embodiment an autonomous vehicle 10 might offer the following modes: vehicle-determined mode (in which autonomous vehicle 10 determines the optimal vehicle mode under present conditions), sleep mode (in which one or more of the occupants are determined, via appropriate sensors, to be asleep or resting), custom mode (in which a user has defined a set of arbitrary vehicle parameters), eco-mode (in which the vehicle parameters are optimized for reduced energy usage), luxury mode (in which, for example, the vehicle parameters are optimized for a soft, quiet ride), and high-performance mode (in which vehicle parameters are optimized for “sporty” operation)).
Shimotani, Wang and Theis are analogous art to claim 6 because they are in the same field of improving user experiences for autonomous driving where autonomous travel is controlled based on a plurality of autonomy levels.  Shimotani is directed to autonomous travel control of a vehicle, where the autonomous travel is controlled based on a plurality of autonomy levels (see Shimotani, [0012]).  Wang is directed to a method for transferring control of an autonomous vehicle to a remote operator in the field of autonomous vehicles (see at least Wang, [0002]).  Theis is directed to systems and methods for controlling an autonomous vehicle by determining a driving mode which includes receiving occupant preference information, including a set of predetermine vehicle modes, and for each mode, a set of state criteria and a set of vehicle parameters (see Theis, [0001], [0003]).
Therefore, it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus that determines autonomous transition region parameters for respective autonomous transition regions, determines whether to perform an action by a vehicle according to user preference data, and if the action is determined to be performed, cause to vehicle to perform the action if the action is determined to be appropriate in view of the preferences, as disclosed in Shimotani and Wang, to provide the benefit of determining whether the action is to be performed in accordance with additional user preference data associated with an one additional user occupying the vehicle, as disclosed in Theis.  Doing so would provide a wide range of driving modes under various circumstances according to the preference of the occupants (see at least Theis, [0003]).
As per claim 7, the combination of Shimotani and Wang discloses all of the limitations of claim 1, as discussed above.  But, neither Shimotani nor Wang  explicitly disclose the limitation:
wherein in an instance in which more than one user occupies the vehicle, the user preference data associated with a priority user of the more than one user is utilized in accordance with the determination of whether the action is to be performed.
However, Theis discloses this limitation (see at least Theis, [0046]; [0060] disclosing that 10 specific occupant is seated within vehicle (e.g., through face recognition or other method), and then enables driving modes created by or for that specific occupant)
Shimotani, Wang and Theis are analogous art to claim 7 because they are in the same field of improving user experiences for autonomous driving where autonomous travel is controlled based on a plurality of autonomy levels.  Shimotani is directed to autonomous travel control of a vehicle, where the autonomous travel is controlled based on a plurality of autonomy levels (see Shimotani, [0012]).  Wang is directed to a method for transferring control of an autonomous vehicle to a remote operator in the field of autonomous vehicles (see at least Wang, [0002]).  Theis is directed to systems and methods for controlling an autonomous vehicle by determining a driving mode which includes receiving occupant preference information, including a set of predetermine vehicle modes, and for each mode, a set of state criteria and a set of vehicle parameters (see Theis, [0001], [0003]).
Therefore, it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus that determines autonomous transition region parameters for respective autonomous transition regions, determines whether to perform an action by a vehicle according to user preference data, and if the action is determined to be performed, cause to vehicle to perform the action if the action is determined to be appropriate in view of the preferences, as disclosed in Shimotani and Wang, to provide the benefit of user preference data associated with a priority user of the more than one user is utilized in accordance with the determination of whether the action is to be performed where one or more users occupy the vehicle, as disclosed in Theis.  Doing so would provide a wide range of driving modes under various circumstances according to the preference of the occupants (see at least Theis, [0003]).
As per claim 9, the combination of Shimotani and Wang discloses all of the limitations of claim 1, as discussed above.  Shimotani further discloses the limitation receive perception data from one or more sensors … (see at least Shimotani, [0088] disclosing that in the case of the light emission type infrastructure, the lane detection unit 48 is configured by using an optical sensor).  But, neither Shimotani nor Wang explicitly disclose the limitations:
the perception data indicative of an emotional reaction of the user to the action or the inaction; and
update the user preference data based at least on the perception data.
However, Theis discloses perception data indicative of an emotional reaction (see at least Theis, [0006] includes one or more sensors provided within an interior of the autonomous vehicle, the one or more sensors configured to observe an occupant within the interior of the autonomous vehicle and produce sensor data associated therewith; and [0024] disclosing that  sensor system 28 includes one or more sensing devices 40a-40n that sense observable conditions of the exterior environment and/or the interior environment of the autonomous vehicle 10, also sensing devices 40a-40n include one or more sensors capable of observing occupants of the vehicle and classifying their respective states (e.g., using a trained neural network or other such classification model known in the art)).  Theis further discloses updating the user preference limitation (see at least Theis, [0043] disclosing that driving mode determination system 100 of FIG. 1 is configured to allow an occupant to adjust, with a high degree of customization and granularity, the driving parameters of AV 10 based on one or more predefined vehicle modes (e.g., sleep mode, eco-mode, luxury mode, high-performance mode)).
Shimotani, Wang and Theis are analogous art to claim 9 because they are in the same field of improving user experiences for autonomous driving where autonomous travel is controlled based on a plurality of autonomy levels.  Shimotani is directed to autonomous travel control of a vehicle, where the autonomous travel is controlled based on a plurality of autonomy levels (see Shimotani, [0012]).  Wang is directed to a method for transferring control of an autonomous vehicle to a remote operator in the field of autonomous vehicles (see at least Wang, [0002]).  Theis is directed to systems and methods for controlling an autonomous vehicle by determining a driving mode which includes receiving occupant preference information, including a set of predetermine vehicle modes, and for each mode, a set of state criteria and a set of vehicle parameters (see Theis, [0001], [0003]).
Therefore, it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus that determines autonomous transition region parameters for respective autonomous transition regions, determines whether to perform an action by a vehicle according to user preference data, and if the action is determined to be performed, cause to vehicle to perform the action if the action is determined to be appropriate in view of the preferences, as disclosed in Shimotani and Wang, to provide the benefit of perception data sensors indicative of an emotional reaction of the user and updating the user preference based on the perception data, as disclosed in Theis.  Doing so would provide a wide range of driving modes under various circumstances according to the preference of the occupants (see at least Theis, [0003]).
As per claim 14, the combination of Shimotani and Wang discloses all of the limitations of claim 10, as discussed above.  Shimotani further discloses the limitation receive perception data from one or more sensors … (see at least Shimotani, [0088] disclosing that in the case of the light emission type infrastructure, the lane detection unit 48 is configured by using an optical sensor).  But, neither Shimotani nor Wang explicitly disclose the limitations: 
the perception data indicative of an emotional reaction of the user to the action or the inaction; and
update the user preference data based at least on the perception data.
However, Theis discloses perception data indicative of an emotional reaction (see at least Theis, [0006] includes one or more sensors provided within an interior of the autonomous vehicle, the one or more sensors configured to observe an occupant within the interior of the autonomous vehicle and produce sensor data associated therewith; and [0024] disclosing that sensor system 28 includes one or more sensing devices 40a-40n that sense observable conditions of the exterior environment and/or the interior environment of the autonomous vehicle 10, also sensing devices 40a-40n include one or more sensors capable of observing occupants of the vehicle and classifying their respective states (e.g., using a trained neural network or other such classification model known in the art); [0043]; and [0046]).  Theis further discloses the update user preference data limitation (see at least Theis, [0043] disclosing that driving mode determination system 100 of FIG. 1 is configured to allow an occupant to adjust, with a high degree of customization and granularity, the driving parameters of AV 10 based on one or more predefined vehicle modes (e.g., sleep mode, eco-mode, luxury mode, high-performance mode)).
Shimotani, Wang and Theis are analogous art to claim 14 because they are in the same field of improving user experiences for autonomous driving where autonomous travel is controlled based on a plurality of autonomy levels. Shimotani is directed to autonomous travel control of a vehicle, where the autonomous travel is controlled based on a plurality of autonomy levels (see Shimotani, [0012]).  Wang is directed to a method for transferring control of an autonomous vehicle to a remote operator in the field of autonomous vehicles (see at least Wang, [0002]).  Theis is directed to systems and methods for controlling an autonomous vehicle by determining a driving mode which includes receiving occupant preference information, including a set of predetermine vehicle modes, and for each mode, a set of state criteria and a set of vehicle parameters (see Theis, [0001], [0003]).
Therefore, it would be prima facie obvious for to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus that determines autonomous transition region parameters for respective autonomous transition regions, determines whether to perform an action by a vehicle according to user preference data, and if the action is determined to be performed, cause to vehicle to perform the action if the action is determined to be appropriate in view of the preferences, as disclosed in Shimotani and Wang, to provide the benefit of perception data sensors indicative of an emotional reaction of the user and updating the user preference based on the perception data, as disclosed in Theis.  Doing so would provide a wide range of driving modes under various circumstances according to the preference of the occupants (see at least Theis, [0003]).
Claims 4,  8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shimotani and Wang as applied to claims 1 and 10 above, and further in view of U.S. Patent Publication 2019/0049259 to Galan-Oliveras et al. (hereafter Galan-Oliveras).
As per claim 4, the combination of Shimotani and Wang discloses all of the limitations of claim 1, as discussed above.  But neither Shimotani nor Wang explicitly disclose the limitation:
 wherein the user preference data further comprises historical route traversal data associated with the user, and wherein the determination of whether the action is to be performed is further based on a determination of whether the historical route traversal data comprises data indicative of the user having previously traversed at least a portion of the route.
However, Galan-Oliveras discloses this limitation (see at least Galan-Oliveras, Fig. 9, showing block 324 User Policy based on Historic Driving Data; [0037] disclosing that in block 324, the vehicle computing device 104 may rank the routes based on historic driving data. For example, the vehicle computing device 104 may prefer routes that the user has driven in the past which may include a predetermined threshold autonomous QoS score 210, variation in autonomous QoS scores 210, historic driving data of the user, total time of the route, total distance of the route, or other criteria associated with the route).
Shimotani, Wang and Galan-Oliveras are analogous art to claim 4 because they are in the same field of improving the user experiences for autonomous driving where autonomous travel is controlled based on a plurality of autonomy levels.  Shimotani is directed to autonomous travel control of a vehicle, where the autonomous travel is controlled based on a plurality of autonomy levels (see Shimotani, [0012]).  Wang is directed to a method for transferring control of an autonomous vehicle to a remote operator in the field of autonomous vehicles (see at least Wang, [0002]).  Galan-Oliveras is directed to an autonomous vehicle computing device that determines for each route segment, one or more autonomous driving factors that are each indicative of an autonomy level achievable by the vehicle for the associated route segment (see Galan-Oliveras, abstract).
Therefore, it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus that determines autonomous transition region parameters for respective autonomous transition regions, determines whether to perform an action by a vehicle according to user preference data, and cause to vehicle to perform the action, if the action is determined to be appropriate in view of the preferences, as disclosed in Shimotani and Wang, to provide the benefit of determining whether the action is performed based on determining whether the historical route traversal data indicates that the user previously traversed a portion of the route, as disclosed in Galan-Oliveras.  Doing so would provide enable selection of a proposed route based upon ranking (see at least Galan-Oliveras, [0026]).
As per claim 8, the combination of Shimotani and Wang discloses all of the limitations of claim 1, as discussed above.  But, neither Shimotani nor Wang explicitly disclose the limitations:
in response to the performance of the action or an inaction by the vehicle, cause presentation of a notification comprising information related to the action or the inaction;
receive a user input comprising a future preference associated with the action or the inaction; and
update the user preference data to include data associated with the future preference.
However, Galan-Oliveras discloses the limitation cause presentation .. (see at least Galan-Oliveras, [0026] disclosing path ranker 212 may be further configured to select a proposed route based on the ranking, which may be displayed).  
Galan-Oliveras further discloses the limitation receive a user input comprising a future presentation (see at least Galan-Oliveras, [0026] disclosing that routes may be ranked based on one or more user policies 214, which may include a predetermined threshold autonomous QoS score 210, variation in autonomous QoS scores 210, historic driving data of the user, total time of the route, total distance of the route, or other criteria associated with the route).  
Galan-Oliveras still further discloses the limitation update the user preference data (see at least Galan-Oliveras, [0027] disclosing that response to changes in the autonomous driving factors 208, the autonomous QoS scores 210 may be updated, the ranking of the routes to the destination may be updated, and/or a proposed re-routing may be determined in response to updating the ranking).
Shimotani, Wang and Galan-Oliveras are analogous art to claim 8 because they are in the same field of improving the user experiences for autonomous driving where autonomous travel is controlled based on a plurality of autonomy levels.  Shimotani is directed to autonomous travel control of a vehicle, where the autonomous travel is controlled based on a plurality of autonomy levels (see Shimotani, [0012]).  Wang is directed to a method for transferring control of an autonomous vehicle to a remote operator in the field of autonomous vehicles (see at least Wang, [0002]).  Galan-Oliveras is directed to an autonomous vehicle computing device that determines for each route segment, one or more autonomous driving factors that are each indicative of an autonomy level achievable by the vehicle for the associated route segment (see Galan-Oliveras, abstract).
Therefore, it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus that determines autonomous transition region parameters for respective autonomous transition regions, determines whether to perform an action by a vehicle according to user preference data, and cause to vehicle to perform the action, if the action is determined to be appropriate in view of the preferences, as disclosed in Shimotani and Wang, to provide the benefit of notifying the user of action or inaction, receiving user input comprising a future preference associated with the action or inaction, and updating the preference based on the future preference, as disclosed in Galan-Oliveras.  Doing so would provide enable selection of a proposed route based upon ranking (see at least Galan-Oliveras, [0026]).
As per claim 13, the combination of Shimotani and Wang discloses all of the limitations of claim 10, as discussed above.  But, neither Shimotani nor Wang  explicitly disclose the limitations:
in response to the performance of the action or an inaction by the vehicle, cause presentation of a notification comprising information related to the action or the inaction;
receive a user input comprising a future preference associated with the action or the inaction; and
update the user preference data to include data associated with the future preference.
However, Galan-Oliveras discloses the limitation cause presentation .. (see at least Galan-Oliveras, [0026] disclosing path ranker 212 may be further configured to select a proposed route based on the ranking, which may be displayed).  
Galan-Oliveras further discloses the limitation receive a user input comprising a future presentation (see at least Galan-Oliveras, [0026] disclosing that routes may be ranked based on one or more user policies 214, which may include a predetermined threshold autonomous QoS score 210, variation in autonomous QoS scores 210, historic driving data of the user, total time of the route, total distance of the route, or other criteria associated with the route.).  
Galan-Oliveras still further discloses the limitation update the user preference data (see at least Galan-Oliveras, [0027] disclosing that response to changes in the autonomous driving factors 208, the autonomous QoS scores 210 may be updated, the ranking of the routes to the destination may be updated, and/or a proposed re-routing may be determined in response to updating the ranking.).
Shimotani, Wang and Galan-Oliveras are analogous art to claim 13 because they are in the same field of improving the user experiences for autonomous driving where autonomous travel is controlled based on a plurality of autonomy levels.  Shimotani is directed to autonomous travel control of a vehicle, where the autonomous travel is controlled based on a plurality of autonomy levels (see Shimotani, [0012]).  Wang is directed to a method for transferring control of an autonomous vehicle to a remote operator in the field of autonomous vehicles (see at least Wang, [0002]).  Galan-Oliveras is directed to an autonomous vehicle computing device that determines for each route segment, one or more autonomous driving factors that are each indicative of an autonomy level achievable by the vehicle for the associated route segment (see Galan-Oliveras, abstract).
Therefore, it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus that determines autonomous transition region parameters for respective autonomous transition regions, determines whether to perform an action by a vehicle according to user preference data, and cause to vehicle to perform the action, if the action is determined to be appropriate in view of the preferences, as disclosed in Shimotani and Wang, to provide the benefit of notifying the user of action or inaction, receiving user input comprising a future preference associated with the action or inaction, and updating the preference based on the future preference, as disclosed in Galan-Oliveras.  Doing so would provide enable selection of a proposed route based upon ranking (see at least Galan-Oliveras, [0026]).
Claims 5, 12, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shimotani and Wang as applied to claims 1 and 10 above, and further in view of U.S. Patent Publication Number 2017/0102700 to Kozak.
As per claim 5, the combination of Shimotani and Wang discloses all of the limitations of claim 1, as discussed above.  But, neither Shimotani nor Wang explicitly disclose the limitation:
wherein the at least one memory and the computer program code are further configured to, with the processor, cause the apparatus to: in accordance with a determination that the vehicle is within a predefined distance of an autonomous transition region: cause presentation of a notification comprising information related to the autonomous transition region to the user.
However, Kozak discloses this limitation (see at least Kozak, [0036] disclosing that the system 100 may utilize one or more applications, algorithms, or service providers to determine a transition time or a distance to the transition point where the operating mode of the vehicle may be required to transition; [0052] disclosing that the system 100 may cause, at least in part, a presentation of at least one notification, to the human operator, of at least one transition time;  [0088] monitoring module 305 may receive one or more inputs/ selections from the occupants in response to the notifications and options associated with mode transition or routing options for the vehicle; and [0128]).
Shimotani, Wang and Kozak are analogous art to claim 5 because they are in the same field of improving the user experiences for autonomous driving where autonomous travel is controlled based on a plurality of autonomy levels.  Shimotani is directed to autonomous travel control of a vehicle, where the autonomous travel is controlled based on a plurality of autonomy levels (see Shimotani, [0012]).  Wang is directed to a method for transferring control of an autonomous vehicle to a remote operator in the field of autonomous vehicles (see at least Wang, [0002]).   Kozak is directed to a method and apparatus for providing adaptive transitioning between operation modes of an autonomous vehicle (see Kozak, abstract).
Therefore, it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus that determines autonomous transition region parameters for respective autonomous transition regions, determines whether to perform an action by a vehicle according to user preference data, and cause to vehicle to perform the action, if the action is determined to be appropriate in view of the preferences, as disclosed in Shimotani and Wang, to provide the benefit of presenting a notification that the vehicle is within a predefined distance of the autonomous transition region, as disclosed in Kozak.  Doing so would provide a user with an improved experience when transition from autonomous to non-autonomous mode (see Kozak, [0001]).
As per claim 12, the combination of Shimotani and Wang discloses all of the limitations of claim 10, as discussed above.  But, Shimotani does not explicitly disclose the limitation:
wherein the at least one memory and the computer program code are further configured to, with the processor, cause the apparatus to: in accordance with a determination that the vehicle is within a predefined distance of an autonomous transition region: cause presentation of a notification comprising information related to the autonomous transition region to the user.
However, Kozak discloses this limitation (see at least Kozak, see at least Kozak, [0036] disclosing that the system 100 may utilize one or more applications, algorithms, or service providers to determine a transition time or a distance to the transition point where the operating mode of the vehicle may be required to transition; [0052] disclosing that the system 100 may cause, at least in part, a presentation of at least one notification, to the human operator, of at least one transition time;  [0088] monitoring module 305 may receive one or more inputs/ selections from the occupants in response to the notifications and options associated with mode transition or routing options for the vehicle; and  [0128]).
Shimotani, Wang and Kozak are analogous art to claim 12 because they are in the same field of improving the user experiences for autonomous driving where autonomous travel is controlled based on a plurality of autonomy levels.  Shimotani is directed to autonomous travel control of a vehicle, where the autonomous travel is controlled based on a plurality of autonomy levels (see Shimotani, [0012]).  Wang is directed to a method for transferring control of an autonomous vehicle to a remote operator in the field of autonomous vehicles (see at least Wang, [0002]).   Kozak is directed to a method and apparatus for providing adaptive transitioning between operation modes of an autonomous vehicle (see Kozak, abstract).
Therefore, it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus that determines autonomous transition region parameters for respective autonomous transition regions, determines whether to perform an action by a vehicle according to user preference data, and cause to vehicle to perform the action, if the action is determined to be appropriate in view of the preferences, as disclosed in Shimotani and Wang, to provide the benefit of presenting a notification that the vehicle is within a predefined distance of the autonomous transition region, as disclosed in Kozak.  Doing so would provide a user with an improved experience when transition from autonomous to non-autonomous mode (see Kozak, [0001]).
As per claim 16, the combination of Shimotani and Wang discloses all of the limitations of claim 10, as discussed above.  But, neither Shimotani nor Wang explicitly disclose the limitation:
wherein the one or more route adjustment preferences comprises a minimum distance for autonomous transitions for the route.
However, Kozak discloses this limitation (see at least Kozak, Fig. 9A 903 showing transition to semi-autonomous / manual in time or distance 905; [0118])
Shimotani, Wang and Kozak are analogous art to claim 16 because they are in the same field of improving the user experiences for autonomous driving where autonomous travel is controlled based on a plurality of autonomy levels.  Shimotani is directed to autonomous travel control of a vehicle, where the autonomous travel is controlled based on a plurality of autonomy levels (see Shimotani, [0012]). Wang is directed to a method for transferring control of an autonomous vehicle to a remote operator in the field of autonomous vehicles (see at least Wang, [0002]).  Kozak is directed to a method and apparatus for providing adaptive transitioning between operation modes of an autonomous vehicle (see Kozak, abstract).
Therefore, it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus that determines autonomous transition region parameters for respective autonomous transition regions, determines whether to perform an action by a vehicle according to user preference data, and cause to vehicle to perform the action, if the action is determined to be appropriate in view of the preferences, as disclosed in Shimotani and Wang, to provide the benefit of considering a minimum distance as the adjustment preference, as disclosed in Kozak. Doing so would provide a user with an improved experience when transition from autonomous to non-autonomous mode (see Kozak, [0001]).
As per claim 17, the combination of Shimotani and Wang discloses all of the limitations of claim 10, as discussed above.  But, neither Shimotani nor Wang explicitly disclose the limitation:
wherein the one or more route adjustment preferences comprises a minimum time for autonomous transitions for the route.
However, Kozak discloses this limitation (see at least Kozak, Fig. 9A 903 showing transition to semi-autonomous / manual in time or distance 905; [0118])
Shimotani, Wang and Kozak are analogous art to claim 17 because they are in the same field of improving the user experiences for autonomous driving where autonomous travel is controlled based on a plurality of autonomy levels.  Shimotani is directed to autonomous travel control of a vehicle, where the autonomous travel is controlled based on a plurality of autonomy levels (see Shimotani, [0012]).  Wang is directed to a method for transferring control of an autonomous vehicle to a remote operator in the field of autonomous vehicles (see at least Wang, [0002]).  Kozak is directed to a method and apparatus for providing adaptive transitioning between operation modes of an autonomous vehicle (see Kozak, abstract).
Therefore, it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus that determines autonomous transition region parameters for respective autonomous transition regions, determines whether to perform an action by a vehicle according to user preference data, and cause to vehicle to perform the action, if the action is determined to be appropriate in view of the preferences, as disclosed in Shimotani and Wang, to provide the benefit of considering a minimum time as the adjustment preference, as disclosed in Kozak. Doing so would provide a user with an improved experience when transition from autonomous to non-autonomous mode (see Kozak, [0001]).
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shimotani in view of Wang and further in view of Theis.
As per claim 18, Shimotani discloses [a]n apparatus (see at least Shimotani, Fig. 17 and 18, showing Autonomous Travel Management System, 400) comprising at least one processor (see at least Shimotani, Fig. 17 and 18, showing Information Processing Unit 42D) and at least one memory storing computer program code (see at least Shimotani, Fig. 17 least: 18, showing Information Storage Unit 44) configured to, with the processor, cause the apparatus to at least:
cause presentation of a notification comprising a plurality of options for one or more autonomous transition regions (see at least Shimotani, [0107] disclosing that in the case where the travel control management unit 76 acquires information about an obstruction situation, the travel control management unit 76 sets the control contents based not only on the white line clarity of the planned section, but also on the obstruction situation in the planned section. <planned sections are interpreted as "autonomous transition regions"; white line clarity and obstruction situation are interpreted as "autonomous transition region parameters" >; [0118] disclosing that  notification control unit 78 acquires a timing of change in the autonomy level from the travel control management unit 76, and causes the information output device 32 to output a level change notification, which is a notification that the autonomy level is to be changed. In the case where the level change notification includes a visual form such as a character or a figure, the notification control unit 78 causes the display of the information output device 32 to output the level change notification);
receive user input from a user, the user input comprising a selection of at least one option of the plurality of options (see at least Shimotani, [0094]  a user preferences by disclosing a user setting speed set by the user as the constant speed at the time of constant speed traveling control is given as Yset [km/h], and the stopping distance in the case of traveling at the user setting speed is given as Lstop);
in response to receiving the user input, generate a rule defining one or more actions to be performed or to not be performed based at least on the selection of the at least one option (see at least Shimotani, [0118] disclosing that  notification control unit 78 outputs the level change notification at a timing before the timing of change in the autonomy level. Additionally, switching between the autonomous travel mode and the manual travel mode is also included as the change in the autonomy level) ... ,
wherein the action comprises at least one of an automatic engagement or disengagement of autonomous vehicle control, or an automatic re-routing of the vehicle (see at least Shimotani, [0118]).  But Shimotani does not explicitly disclose the limitations:
store the rule in association with user preference data of the user, such that the one or more actions are automatically determined to be performed or to not be performed during future traversal of the one or more autonomous transition regions,
wherein the one or more predefined rules is based, at least in part, on a predetermined frequency of autonomous transitions along the route.
However, Theis discloses the store the rule limitation (see at least Theis, [0047] Such preferences (which may be stored as any convenient data structure) may be produced in response to a prompt to the occupant(s), or may be the result of a predefined preferences entered by an occupant or other user via an appropriate user interface. In one embodiment, for example, the user interface is supplied by an application that runs on a mobile device, such as a smartphone configured to communicate with autonomous vehicle 10).
Wang further discloses predetermined frequency limitation (see at least Wang, Fig. 3A, showing step S120 of calculating frequencies of autonomous-to-manual-operation transitions of each group, Fig. 3C, showing step S120 of ranking groups by frequencies and severities of traffic; [0024] disclosing that the remote computer system can access geospatial locations of instances of transition from autonomous operation to local manual operation triggered by local operators occupying autonomous vehicles in a fleet of autonomous vehicles over time, and  aggregate instances of transition from autonomous operation to manual operation across this fleet of autonomous vehicles over time into a set of groups based on geospatial proximity of these transitions. For each group in this set of groups, the remote computer system can: calculate a frequency of autonomous-to-manual-operation along a particular road segment; [0025] also disclosing that the remote computer system can: access times of these instances of transition from autonomous operation to manual operation; and aggregate these autonomous-to-manual-operation transitions into groups further based on temporal proximity (e.g., occurring during the same day of the week and/or during similar times of day).  The remote computer can flag a road segment- containing geospatial locations of autonomous-to-manual-operation transitions in this group- if the frequency of transitions along this road segment within a time window represented in this group exceeds a threshold frequency in Block S120; and [0026] further disclosing that the remote computer system accesses both: geospatial locations of autonomous-to-manual-operation transitions triggered by local operators occupying autonomous vehicles in the fleet; and scene characteristics ... proximal autonomous vehicles during these autonomous-to-manual-operation transitions in Block S110.  The remote computer system then aggregates autonomous-to manual- operation transitions into a set of groups based on both geospatial proximity and similarity of scene characteristics proximal autonomous vehicles during these transitions.  For each group in this set, the remote computer system can: flag a road segment-containing geospatial locations of autonomous-to-manual-operation transitions in this group if the frequency of transitions occurring along this road segment concurrently with a particular scene characteristic representative of this group exceeds a threshold frequency in Block S120).
Shimotani, Wang and Theis are analogous art to claim 18 because they are in the same field of improving user experiences for autonomous driving where autonomous travel is controlled based on a plurality of autonomy levels.  Shimotani is directed to autonomous travel control of a vehicle, where the autonomous travel is controlled based on a plurality of autonomy levels (see Shimotani, [0012]).  Wang is directed to a method for transferring control of an autonomous vehicle to a remote operator in the field of autonomous vehicles (see at least Wang, [0002]).   Theis is directed to systems and methods for controlling an autonomous vehicle by determining a driving mode which includes receiving occupant preference information, including a set of predetermine vehicle modes, and for each mode, a set of state criteria and a set of vehicle parameters (see Theis, [0001], [0003]).
Therefore, it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus that determines autonomous transition region parameters for respective autonomous transition regions, determines whether to perform an action by a vehicle according to user preference data, and if the action is determined to be performed, cause to vehicle to perform the action if the action is determined to be appropriate (in view of the preferences), as disclosed in Shimotani and Wang, to provide the benefit of storing the rule associated with user preference data, such that the actions are automatically determined to be performed or to not be performed during future traversal of the one or more autonomous transition regions, as disclosed in Theis, and having the one or more predefined rules is based, at least in part, on a predetermined frequency of autonomous transitions along the route, as disclosed in Wang.  Doing so would provide a wide range of driving modes under various circumstances according to the preference of the occupants (see at least Theis, [0003]).
As per claim 19, the combination of Shimotani, Wang and Theis disclose all of the limitations of claim 18, as discussed above.  Theis further discloses the limitation:
cause presentation of information associated with the rule, wherein the rule is stored in association with the user preference data in response to a user selection comprising a positive affirmation of the rule (see at least Theis, [0047] disclosing that  preferences (which may be stored as any convenient data structure) may be produced in response to a prompt to the occupant( s ), or may be the result of a predefined preferences entered by an occupant or other user via an appropriate user interface. In one embodiment, for example, the user interface is supplied by an application that runs on a mobile device, such as a smartphone configured to communicate with autonomous vehicle 10).
As per claim 20, the combination of Shimotani, Wang and Theis disclose all of the limitations of claim 18, as discussed above.  Shimotani further discloses the limitation:
wherein the one or more options are based at least on one or more autonomous transition region parameters of the one or more autonomous transition regions (see at least Shimotani, [0069] disclosing that a route from a first spot to a second spot, and determines an obtained route as the planned travel route. The first spot and the second spot may be designated by a user in advance; [0094] discloses user preferences by disclosing a user setting speed set by the user as the constant speed at the time of constant speed traveling control is given as Yset [km/h], and the stopping distance in the case of traveling at the user setting speed is given as Lstop; [0118] disclosing that The notification control unit 78 acquires a timing of change in the autonomy level from the travel control management unit 76, and causes the information output device 32 to output a level change notification, which is a notification that the autonomy level is to be changed; Fig. 8, S13 step of setting the control content for autonomous travel <interpreted to be "user preference data">; [0079]; and  [0082] discussing Fig. 8).
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M. BRADY III whose telephone number is (571)272-7458. The examiner can normally be reached Monday - Friday 8:00 am - 5;30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313) 446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PATRICK M. BRADY III
Examiner
Art Unit 3666



/PATRICK M BRADY/Examiner, Art Unit 3666   

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666